Exhibit 10.155

June 25, 2007

Mr. Torry Berntsen

The Bank of New York

One Wall Street

New York, New York 10286

 

  Re: Transition Agreement

Dear Torry:

As you are aware, The Bank of New York Company, Inc. (together with its
affiliates, the “Company”) and Mellon Financial Corporation (together with its
affiliates, “Mellon”) have entered an agreement and plan of merger dated as of
December 3, 2006 (as amended and restated from time to time, the “Merger
Agreement”), pursuant to which the Company and Mellon will merge (the “Merger”)
to form a new corporation as of the consummation of the Merger (the date of
consummation, the “Effective Date”) to be named The Bank of New York Mellon
Corporation (together with its affiliates, “BNY-Mellon”). By operation of the
Merger, BNY-Mellon will succeed to all of the rights and obligations of the
Company under this Agreement from and after the Effective Date.

You are currently a senior executive officer of The Bank of New York (the
“Bank”). As such, you are an integral part of the Company’s management, and a
key participant in the decision-making process relative to the planning and
policy for BNY-Mellon. You will become a member of BNY-Mellon’s newly formed
“Executive Committee” as of the Effective Date.

The Company believes that it is critical to its continued success, and to the
ultimate success of the Merger, that you remain employed with the Bank through
the Effective Date, and with BNY-Mellon after the consummation of the Merger. In
order to induce you to remain with the Bank through the Merger and with
BNY-Mellon after the Merger, the Company offers you the position and benefits
provided for in this Transition Agreement (this “Agreement”), including the
special protections applicable during the 36-month period following the
Effective Date (such period, the “Transition Period”) as described in this
Agreement. This Agreement will become effective on the Effective Date; in the
event the consummation of the



--------------------------------------------------------------------------------

Merger does not occur for any reason before the date the Merger Agreement
terminates by its terms, this Agreement will terminate and will be of no force
or effect. Unless you become eligible to receive benefits under Section 3 of
this Agreement during the Transition Period, this Agreement will terminate and
be of no force and effect as of the end of the Transition Period.

 

  1. Position with BNY-Mellon.

Your employment with BNY-Mellon will begin on the Effective Date. You will have
the position of Senior Executive Vice President of BNY-Mellon and will serve on
the BNY-Mellon Executive Committee. Your responsibilities, authority and
entitlements will be consistent and commensurate with your position.

 

  2. Special Team Bonus Award.

The Company and Mellon will propose to BNY-Mellon that, at its organizational
meeting, BNY-Mellon adopt a special Transition Team Bonus Award Program for
members of BNY-Mellon’s Executive Committee (the “Team Bonus Award Program”) and
that you become a participant in, and be granted an award under, the Team Bonus
Award Program as of such date (your “Team Bonus Award”). Your proposed Team
Bonus Award would generally vest and be payable to you only if you remain
continuously employed with BNY-Mellon through the end of the Transition Period,
except as otherwise provided in Section 3. The proposed amount of your Team
Bonus Award under the proposed Team Bonus Award Program is set forth in the
Schedule attached hereto.

 

  3. Termination Provisions.

(a) Severance Payments. If your employment with BNY-Mellon is terminated during
the Transition Period either by BNY-Mellon other than for Cause (as defined in
Section 3(c)) or by you for Good Reason (as defined in Section 3(c)), which
under either circumstance does not include a termination for death, disability
(as defined in Section 3(e)), Retirement (as defined in Section 3(c)) or
resignation without Good Reason, then BNY-Mellon will provide to you, within 30
days following your Termination Date (as defined in Section 3(c)) or for
Performance Shares and Performance Units, as soon as practicable after the end
of the applicable performance period in accordance with the applicable award
agreements, if later, the following, subject in each case to Section 2(c) and
Section 4(i):

(i) Cash Severance. BNY-Mellon will pay you a lump sum in cash equal to 2 times
the sum of (x) your annual base salary in effect immediately before the time a
Notice of Termination (as defined in Section 3(c)) is provided to you or is
provided by you or, if higher, your annual base salary in effect immediately
before the Effective Date, and (y) the highest annual cash bonus earned by you
from the Company or BNY-Mellon during the Company’s and BNY-Mellon’s previous 3
completed fiscal years immediately before your Termination Date (the “Bonus
Amount”).

(ii) Pro Rata Bonus for Year of Termination. BNY-Mellon will pay you a lump sum
in cash equal to the pro rata portion of your annual bonus for the fiscal year
in which the Termination Date occurs, in an amount equal to the result of
multiplying (x) the Bonus

 

2



--------------------------------------------------------------------------------

Amount, and (y) a fraction, the numerator of which is the number of calendar
days in the year in which the Termination Date occurs through the Termination
Date, and the denominator of which is 365.

(iii) Equity Awards.

(A) Unearned Performance Units. BNY-Mellon will pay you a pro rata portion of
any of your unearned Performance Units, based on the number of full months of
the relevant “Performance Cycle Measurement Period” (as defined in the
Performance Share Agreement of the Company’s 2003 Long-Term Incentive Plan
(“LTIP”)) which have elapsed before your Termination Date, to the extent such
Performance Units are earned based on actual performance at the end of the
applicable Performance Cycle Measure Period, and the remainder of your
Performance Units will be cancelled.

(B) Earned Unvested Performance Shares. At your Termination Date, any
Performance Shares awarded to you under the Performance Share Agreement of the
LTIP (or any successor plans) to the extent earned as of your Termination Date
based on actual performance at the end of the applicable performance period will
be deemed non-forfeitable, and you will be fully vested in such Performance
Shares.

(C) Restricted Stock Awards. Except as otherwise provided for in your April 2,
2007 restricted share unit award, at your Termination Date, the restrictions
applicable to all shares of restricted stock and restricted share units awarded
under the LTIP (or any successor plans) will lapse, and you will be fully vested
in all such shares and share units.

(D) Stock Options. Except as otherwise provided for in your April 2, 2007 stock
option award, any stock options granted under the LTIP (or any prior or
successor plans) (the “Options”) that are unvested at your Termination Date will
fully vest upon your Termination Date or if later, one year following the grant
date of the applicable Option, and such Options will remain exercisable for 5
years after the Termination Date if you are eligible for Retirement on such
date, or (y) 3 years after the Termination Date if you are not eligible for
Retirement on such date (but in no event later than the original expiration date
of the Options), notwithstanding any Option terms which may be to the contrary.

(E) BNY-Mellon Equity. Any shares of restricted stock and restricted share units
and any other forms of equity compensation (other than performance shares,
performance units and stock options) awarded to you following the Effective Date
by BNY-Mellon that remain unvested at your Termination Date will immediately
vest in full, and all restrictions thereon will immediately lapse. Any options
to purchase shares of BNY-Mellon granted to you by BNY-Mellon after the
Effective Date will vest and remain exercisable in accordance with the terms of
the applicable BNY-Mellon plans and award agreements. Any performance shares and
performance units granted to you by BNY-Mellon after the Effective Date will
vest on a pro-rata basis, based on the number of full months of the relevant
performance period which have elapsed before your

 

3



--------------------------------------------------------------------------------

Termination Date, and will be payable to the extent earned based on actual
performance as of the end of such performance period in accordance with the
terms of the applicable BNY-Mellon plans and award agreements.

(iv) Team Bonus Award. Your Team Bonus Award, if granted by BNY-Mellon, will
vest in full and be paid in accordance with the terms of the Team Bonus Award
Program.

(v) Retirement Plan Payment. BNY-Mellon will pay to you the lump sum actuarial
equivalent (utilizing actuarial assumptions no less favorable to you than those
in effect under the Company’s Retirement Plan on the date of this Agreement) of
the excess of the (A) benefits under the Company’s Retirement Plan and Excess
Benefit Plan and any other defined benefit retirement plans of the Company and
BNY-Mellon (excluding, however, any nonqualified supplemental executive
retirement plan (“SERP”) in which you may have rights) (collectively, the
“Defined Benefit Plans”) which you would receive if your employment continued
for 2 years after your Termination Date, assuming for this purpose that (x) your
accrued benefits under the Defined Benefit Plans were fully vested, (y) in each
of the 2 years you received salary at the annual rate in effect immediately
before your Termination Date and bonus compensation equal to the Bonus Amount
and (z) there was no reduction or offset under the Defined Benefit Plans for the
actuarial value of your account under the Company’s Employee Stock Ownership
Plan (the “ESOP”), over (B) the vested accrued benefits payable under the
Defined Benefit Plans as of your Termination Date if there was no reduction or
offset thereunder for the actuarial value of your ESOP account. For the
avoidance of doubt, the payments under this Section 3(a)(v) are in addition to
any rights to payment you may have with respect to vested accrued benefits under
the Defined Benefit Plans as of your Termination Date.

(vi) Welfare Benefits. BNY-Mellon will maintain in full force and effect, for
you and your dependents, for a period terminating on the earliest of (a) 2 years
after your Termination Date, (b) the commencement date of equivalent benefits
from a new employer or (c) your attainment of age 65, all insured and
self-insured employee welfare benefit plans in which you were entitled to
participate immediately before your Termination Date, to the extent that your
continued participation is possible under the general terms and provisions of
such plans (and any applicable funding media) and that you continue to pay an
amount equal to your regular contribution to participate in such plans. If your
participation in any such plan is barred, BNY-Mellon will arrange, at its sole
cost and expense, to cause to have issued for your dependents’ and your benefit
individual policies of insurance providing benefits substantially similar (on a
pre-tax basis) to those which you otherwise would have been entitled to receive
under such plans pursuant to this Section 3(a)(vi). If such insurance is not
available at a reasonable cost to BNY-Mellon, BNY-Mellon will provide you and
your dependents with equivalent benefits (on a pre-tax basis). You will not be
required to pay any premiums or other charges (other than any applicable taxes)
in an amount greater than that which you would have paid in order to participate
in such plans. Notwithstanding anything to the contrary herein, no benefits will
be provided pursuant to this Section 3(a)(vi) to the extent such benefits would
result in the duplication of any benefits provided to you under another
BNY-Mellon plan.

(b) Release Condition and Restrictive Covenants. In consideration of and as a
condition to your receipt of the compensation and benefits to be provided to you
under this

 

4



--------------------------------------------------------------------------------

Agreement, and in recognition of your access to the confidential and proprietary
information and valued client relationships and trade secrets of the Company
and, in the future, BNY-Mellon, if on your Termination Date you are eligible to
receive Severance Payments under Section 3(a) of this Agreement, you agree that
(A) you will execute a release in favor of BNY-Mellon and all of its affiliates
substantially in the form attached to this Agreement as Exhibit A, and the
release must become effective and irrevocable in accordance with its terms and
(B) you will be subject to the following:

(i) Noncompete. During your employment and through the end of the Restricted
Period, you will not, directly or indirectly (A) hold a 3% or greater equity,
voting or profit participation interest in a Competitive Enterprise (as defined
below) or (B) render any services, whether as an employee, officer, consultant,
agent or otherwise, to a Competitive Enterprise (as defined in Section 3(c))
including, without limitation, engaging in, directly or indirectly, or managing
or supervising personnel engaged in, any of the Relevant Activities (as defined
in Section 3(c)).

(ii) Nonsolicit of Employees. During your employment and through the end of the
Restricted Period, you will not, directly or indirectly, for yourself or for any
third party, solicit, influence, encourage, induce, recruit or cause any
employee of BNY-Mellon or any person who was an employee of the Company, Mellon
or BNY-Mellon within the 6 month period before your Termination Date to resign
from BNY-Mellon or to apply for or accept employment with any Competitive
Enterprise.

(iii) Nonsolicit of Customers. During your employment and through the end of the
Restricted Period, you will not directly or indirectly (A) solicit or attempt to
solicit any of the BNY-Mellon clients and/or customers for whom you, the
Company, Mellon or BNY-Mellon either performed the Relevant Activities, or
actively solicited work from during the 6-month period before your Termination
Date, to transact business with a Competitive Enterprise or to reduce or refrain
from doing any business with BNY-Mellon or (B) otherwise interfere with or
damage any relationship between BNY-Mellon and any such client or customers.

(iv) Nondisclosure. During your employment and thereafter, you will not at any
time communicate or disclose to any unauthorized person, without the written
consent of BNY-Mellon, any proprietary processes of BNY-Mellon or other
confidential information concerning its business, affairs, products, suppliers
or customers which, if disclosed, would have a material adverse effect upon the
business or operations of BNY-Mellon. You understand, however, that the
obligations of this Section 3(b)(iv) shall not interfere with your: (a) making
any disclosure of information in any action or proceeding relating to this
Agreement or as otherwise required by law or legal process; or
(b) participating, cooperating, or testifying in any action, investigation or
proceeding brought by any governmental agency or legislative body, any
self-regulatory organization, or BNY-Mellon’s Legal or Compliance Departments;
provided that, to the extent permitted by law, upon receipt of any such
subpoena, court order or other legal process compelling the disclosure of any
such information, you will give prompt written notice to BNY-Mellon so as to
provide it an opportunity to protect its interests in confidentiality to the
fullest extent possible. You understand that you will not be entitled to any
compensation from BNY-Mellon or to recover monetary damages or any other form of
personal relief from BNY-Mellon for your time incurred in responding to or
participating in any proceeding relating to any

 

5



--------------------------------------------------------------------------------

such subpoena, court order or other legal process or otherwise in connection
with any such action, investigation or proceeding, provided however, that
nothing contained in this Section shall (1) limit your rights or limit the
obligations of BNY-Mellon (A) under Section 4(b)(i) of this Agreement or
(B) under the by-laws and Certificate of Incorporation of BNY-Mellon, including
without limitation, your rights to, and BNY-Mellon’s obligation to provide,
indemnification or (2) limit or restrict your rights and remedies against any
party other than BNY-Mellon or any of its affiliates or subsidiaries. You also
agree to cooperate with BNY-Mellon with respect to any past, present or future
legal matters that relate to or arise out of your employment with it or its
predecessors. The obligations of this Section 3(b)(iv)) will not apply to the
extent that the aforesaid matters (a) are disclosed in circumstances where you
are legally required to do so or (b) become generally known to and available for
use by the public otherwise than by your wrongful act or omission.

(v) Nondisparagement. During your employment and thereafter, you will not, in
any manner, directly or indirectly make or publish any statement (orally or in
writing) that would libel, slander, disparage, denigrate, ridicule or criticize
BNY-Mellon, any of its affiliates or any of their employees, officers or
directors, and BNY-Mellon will instruct the Executive Chairman, the Chairman,
the President and the Vice-Chairmen of BNY-Mellon, and the BNY-Mellon directors,
not to, in any manner, directly or indirectly make or publish any statement
(orally or in writing) that would libel, slander, disparage, denigrate, ridicule
or criticize you.

(vi) Severability; Equitable Relief. You and the Company agree that the
covenants contained herein are reasonable, that valid consideration has been and
will be received therefor and that the agreements set forth herein are the
result of arm’s-length negotiations between the parties hereto. Notwithstanding
the foregoing, you and the Company agree that if a court of competent
jurisdiction determines that the length of time or any other restriction, or
portion thereof, set forth in this Section 3(b) is overly restrictive and
unenforceable, the court may reduce or modify such restrictions to those which
it deems reasonable and enforceable under the circumstances, and as so reduced
or modified, the restrictions of this Section 3(b) will remain in full force and
effect. You and the Company further agree that if a court of competent
jurisdiction determines that any provision of this Section 3(b) is invalid or
against public policy, the remaining provisions of this Section 3(b) and the
remainder of this Agreement will not be affected thereby, and will remain in
full force and effect. Notwithstanding Section 4(h) of this Agreement, in the
event of any violation by you of this Section 3(b), BNY-Mellon, in addition to
any other remedies it may have, will have the right to institute and maintain a
proceeding in a court of competent jurisdiction to compel specific performance
of the provisions of this Section 3(b) or to issue an injunction restraining any
action by you in violation of this Section 3(b), and/or to obtain other
equitable and monetary relief.

(c) Definitions. The following definitions apply for purposes of this Agreement:

(i) “Cause” means termination upon (A) your willful and continued failure to
substantially perform your duties with BNY-Mellon other than any such failure
resulting from your incapacity due to physical or mental illness after the Board
of Directors of BNY-Mellon delivers to you a demand for substantial performance,
which specifically identifies the manner in which such Board believes that you
have not substantially performed your duties, (B) your

 

6



--------------------------------------------------------------------------------

willful engaging in illegal conduct or gross misconduct which is materially and
demonstrably injurious to BNY-Mellon, (C) your conviction of, or plea or nolo
contendere to, a felony, (D) your refusal to cooperate in any BNY-Mellon
investigations after BNY-Mellon has requested your cooperation, or (E) any other
material violations of BNY-Mellon’s written Code of Conduct. For purposes of
this paragraph (i), no act or failure to act on your part will be considered
“willful” unless done, or omitted to be done, by you in bad faith and without
reasonable belief that your action or omission was in, or not opposed to,
BNY-Mellon’s best interest. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board of Directors of
BNY-Mellon or based upon the advice of counsel for BNY-Mellon will be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in BNY-Mellon’s best interests. It is also expressly understood that your
attention to matters not directly related to BNY-Mellon’s business will not
provide a basis for termination for Cause so long as either the Board of
Directors of the Company or BNY-Mellon has approved your engagement in such
activities. Notwithstanding the foregoing, you will not be deemed to have been
terminated for Cause unless and until there has been delivered to you a copy of
a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board of Directors of BNY-Mellon
at meeting held for that purpose after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board of
Directors of BNY-Mellon, finding that in the good faith opinion of such Board
you were guilty of the conduct set forth above in (A) through (E) of this
paragraph (i) and specifying the particulars thereof in detail.

(ii) “Competitive Enterprise” means any business enterprise that either (A) is a
banking institution, whether incorporated or not, a substantial portion of the
business of which consists of exercising fiduciary powers similar to those
permitted to national banks under the authority of the Comptroller of the
Currency pursuant to 12. U.S.C. 92a, that competes anywhere with any trust,
safekeeping, custodial or related activities that BNY-Mellon is then engaged in
or (B) holds a 5% or greater equity, voting or profit participation interest in
any such banking institution.

(iii) “Good Reason” means your termination of your employment during the
Transition Period based on the occurrence of any of the following events without
your prior written consent if within 30 days after receipt from you of a notice
describing the circumstances that constitute Good Reason BNY-Mellon fails to
cure such circumstances:

(A) your removal from BNY-Mellon’s Executive Committee;

(B) any material and adverse change in your duties or responsibilities with
BNY-Mellon (including your reporting responsibilities), or any material and
adverse change in your corporate title or status with BNY-Mellon, in any case
from that established by BNY-Mellon as of the Effective Date, consistent with
the position set forth in Section 1 of this Agreement;

(C) BNY-Mellon’s reduction of your base salary or reduction of your annual and
long-term target bonus opportunities (other than any across-the-board bonus
opportunity reductions applicable to all members of the Executive Committee), in
each case as in effect immediately before the Effective Date. Subject to the
foregoing, you

 

7



--------------------------------------------------------------------------------

acknowledge that a reduction in your earned annual or long term bonus amounts do
not constitute Good Reason under this Agreement as long as any such amounts have
been determined and earned in accordance with the applicable bonus opportunity
guidelines;

(D) BNY-Mellon’s requirement that you are based at an office located more than
50 miles from where your office with BNY-Mellon is located established as of the
Effective Date, except for travel required by BNY-Mellon’s business or travel to
an extent substantially consistent with your business travel obligations for the
Company immediately before the Effective Date; or

(E) BNY-Mellon’s failure to obtain from any Successor (defined below) the assent
to this Agreement contemplated by Section 4(a)(i) hereof.

If you do not provide written notice to BNY-Mellon within 90 days after you have
knowledge that an event constituting Good Reason has occurred and terminate
employment within two years following the first occurrence of such event, that
event will no longer constitute Good Reason.

(iv) “Relevant Activities” include any activity (A) which is similar or
substantially related to any activities in which you were engaged, in whole or
in part, at the Company or BNY-Mellon; (B) for which you had direct or indirect
managerial or supervisory responsibility at the Company or BNY-Mellon or
(C) which calls for the application of the same or similar specialized knowledge
or skills as those used by you in your activities with the Company and
BNY-Mellon.

(v) “Restricted Period” means the period beginning on your Termination Date and
ending on the date 12 months thereafter.

(vi) “Retirement” means termination after you reach age 55.

(vii) “Termination Date” means (a) if your employment is terminated by
BNY-Mellon for Cause or by you for Good Reason, the date specified in the Notice
of Termination, or (b) if your employment is terminated by BNY-Mellon for any
reason other than Cause, the date specified in the Notice of Termination, which
in no event will be a date earlier than 90 days after the date on which a Notice
of Termination is given, unless an earlier date has been expressly agreed to by
you in writing either in advance of, or after, receiving such Notice of
Termination. If BNY-Mellon terminates your employment for Cause, and if you have
not previously expressly agreed in writing to the termination, then within 30
days after your receipt of the Notice of Termination with respect thereto, you
may notify BNY-Mellon that a dispute exists concerning the termination, in which
event the Termination Date will be the date set either by mutual written
agreement of the parties or by the arbitrators in a proceeding as provided in
Section 4(h) hereof. During the pendency of any such dispute, BNY-Mellon may
place you on unpaid leave, provided that you will be permitted to continue to
participate in any BNY-Mellon group health plans in which you were a participant
just before the time the Notice of Termination is given and until the dispute is
resolved in accordance with Section 4(h).

 

8



--------------------------------------------------------------------------------

(d) Notice of Termination. Any purported termination by you or BNY-Mellon
occurring after the Effective Date will be communicated to the other party by a
written Notice of Termination. For purposes of this Agreement, “Notice of
Termination” means a notice indicating the specific termination provision in
this Agreement relied upon.

(e) Death or Disability. If your employment terminates due to your death or
“disability” (as defined for purposes of the Team Bonus Award Program, or if no
such definition applies, under the BNY-Mellon disability policy then in effect)
during the Transition Period, in addition to any other rights you may have, you
will be entitled to full vesting and payment of your Team Bonus Award.
Notwithstanding anything to the contrary herein, for purposes of this Agreement,
a termination as a result of your death or disability will not be treated as a
termination other than for Cause pursuant to Section 3(a).

 

  4. Additional Provisions.

(a) Successors; Binding Agreement.

(i) BNY-Mellon will require, by agreement in form and substance reasonably
satisfactory to you, assent to the fulfillment of BNY-Mellon’s obligations under
this Agreement from any Successor (as defined herein). For purposes of this
Agreement, “Successor” means any person (as such term is defined in
Section 3(a)(9) and as used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) that succeeds to, or has the practical ability
to control (either immediately or with the passage of time), BNY-Mellon’s
business directly, by merger or consolidation, or indirectly, by purchase of the
combined voting power of BNY-Mellon’s then outstanding securities or otherwise.

(ii) This Agreement will inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, will be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.

(iii) For purposes of this Agreement, references to “BNY-Mellon” include any
corporation or other entity which is the surviving or continuing entity in
respect of any merger, consolidation or form of business combination in which
BNY-Mellon ceases to exist, including but not limited to any Successor.

(b) Fees, Expenses and Interest; Mitigation.

(i) BNY-Mellon will reimburse you, on a current basis, for all reasonable legal
fees and related expenses you incur in connection with this Agreement after the
Merger, including, without limitation, all such fees and expenses, if any, that
you incur in (1) contesting or disputing any termination of your employment, or
which you incur in seeking advice with respect to the matters set forth in this
Agreement; (2) your seeking to obtain or enforce any right or benefit provided
by this Agreement, in each case, regardless of whether or not your claim is
upheld or ultimately successful on the merits and (3) responding to any
subpoena, court order or

 

9



--------------------------------------------------------------------------------

other legal process as described in Section 3(b)(iv). You will be required,
however, to repay any such amounts to BNY-Mellon to the extent that a court
issues a final and non-appealable order setting forth the determination that the
position taken by you was frivolous or advanced by you in bad faith. In addition
to the fees and expenses provided herein, you will also be paid interest on any
disputed amount ultimately paid to you at the prime rate announced by BNY-Mellon
from time to time from the date payment should have been made until paid in
full. Such rights are in addition to and shall not limit any indemnification
rights you may have under the Certificate of Incorporation of BNY-Mellon, and
the by-laws of the Company and The Bank of New York.

(ii) You will not be required to mitigate the amount of any payment BNY-Mellon
becomes obligated to make to you in connection with this Agreement by seeking
other employment or otherwise.

(c) Taxes. All payments to be made to you under this Agreement will be subject
to required withholding of federal, state and local income and employment taxes.

(d) Survival. The respective obligations of, and benefits afforded to,
BNY-Mellon and you under this Agreement will survive termination of this
Agreement, except in the event that the consummation of the Merger does not
occur.

(e) Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement will be in writing and will be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid and addressed, to the
appropriate address set forth on the first page of this Agreement, provided that
all notices to BNY-Mellon will be directed to the attention of the General
Counsel of BNY-Mellon, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address will be effective only upon receipt.

(f) Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in a
writing signed by you and, before the Effective Date, the Company, and after the
Effective Date, BNY-Mellon. No waiver by either party hereto at any time of any
breach by the other party hereto of, or of compliance with, any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement will be governed
by the laws of the State of New York applied without regard to conflict of laws
principles.

(g) Validity. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, which will remain in full force and effect. Any such invalid
or unenforceable provision shall be deemed severed from, and no longer a part
of, the remaining provisions of this Agreement.

 

10



--------------------------------------------------------------------------------

(h) Arbitration. Other than as specifically described in Section 3(b)(vi) of
this Agreement, any dispute or controversy arising under or in connection with
this Agreement will be settled exclusively by arbitration in New York City by 3
arbitrators in accordance with the rules of the American Arbitration Association
then in effect. Judgment may be entered on the arbitrators’ award in any court
having jurisdiction. BNY-Mellon will bear all costs and expenses arising in
connection with any arbitration proceeding pursuant to this Section 4(h).

(i) Section 409A of the Code. If your termination of employment occurs during
2007, there will be no payment under Section 3(a)(iii)(A), (B) or (C) until
January 1, 2008 unless the LTIP and the accompanying award agreement would have
provided for an earlier payment on such termination. In addition, if you are a
“specified employee” within the meaning of Section 409A of the Code at the time
of your termination of employment, any payments to you pursuant to
Section 3(a)(i), Section 3(a)(iii) (other than with respect to stock options,
restricted shares or performance shares that are not subject to Section 409A of
the Code), Section 3(a)(v), and any benefits to you pursuant to Section 3(a)(vi)
to the extent required by Treas. Reg. §409A-1(a)(5), will be delayed until the
day after the six-month anniversary of your Termination Date, or if earlier, the
date of your death (at which time you will be provided with all payments that
would have been made to you through such time but for this sentence and provided
reimbursement for all benefits that would have been provided to you through such
time but for this sentence). Without limiting the foregoing, this Agreement will
be interpreted in a manner to avoid adverse consequences to you under
Section 409A of the Code. If any compensation or benefits provided by this
Agreement may result in the application of Section 409A of the Code, after
giving effect to the first two sentences of this Section 4(i), you and
BNY-Mellon will agree on a modification to the Agreement in the least
restrictive manner necessary in order to, where applicable (1) exclude such
compensation from the definition of “deferred compensation” within the meaning
of such Section 409A, or (2) comply with the provisions of Section 409A, other
applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions and to make such
modifications such that you will receive all payments and benefits hereunder in
the shortest amount of time from the date otherwise due, while no portion of any
payments to you hereunder will be subject to the excise taxes of Section 409A of
the Code, in each case, without any diminution in the value of the payments to
you.

*            *            *            *

 

11



--------------------------------------------------------------------------------

If this Agreement is acceptable to you, please sign both copies of this letter
indicating your agreement to its terms, keep one signed copy of the letter for
yourself and return the other signed copy to me. This Agreement may be executed
in two or more counterparts, each of which will be deemed to be an original. A
signature transmitted by facsimile will be deemed an original signature.

We thank you for the valuable services you have performed for the Company, and
we look forward to your continued contribution to the success of the Company
through its transition into BNY-Mellon.

 

Sincerely, The Bank of New York Company, Inc.

/s/    Thomas A. Renyi

Name: Thomas A. Renyi Title: Chairman and Chief Executive Officer

 

Accepted and Agreed:

/s/    Torry Berntsen

Torry Berntsen Date:  

June 25, 2007

 

12



--------------------------------------------------------------------------------

Exhibit A

G E N E R A L   R E L E A S E

GENERAL RELEASE (this “Release”), by Torry Berntsen (“you”) in favor of The Bank
of New York Mellon Corporation (the “Company”), its subsidiaries, affiliates,
and all of their officers, directors, employees, shareholders, attorneys and
agents and their predecessors, successors and assigns, individually and in their
official capacities (together, the “Released Parties”).

WHEREAS, you have been employed as [Title] of the Company; and

WHEREAS, you are seeking payments under your Transition Agreement, dated
June 25, 2007 (as the same may have been amended from time to time, the
“Transition Agreement”), with the Company that are conditioned on the
effectiveness of this Release.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties agree as follows:

1. General Release. You, for yourself and for your heirs, executors,
administrators, successors and assigns, knowingly and voluntarily forever waive,
terminate, cancel, release and discharge the Released Parties from and against
any and all legally waivable claims, causes of action, allegations, rights,
obligations, liabilities or charges (collectively, “Claims”) that you (or your
heirs, executors, administrators, successors and assigns) have or may have,
whether known or unknown, by reason of any matter, cause or thing occurring at
any time before and including the date of this Release, including, without
limitation, claims for compensation or bonuses (including, without limitation,
any claim for an award under any compensation plan or arrangement); breach of
contract; tort; wrongful, abusive, unfair, constructive or unlawful discharge or
dismissal; impairment of economic opportunity defamation; age and national
origin discrimination; sexual harassment; back pay; front pay; benefits’
attorneys’ fees; whistleblower claims; emotional distress’ intentional
infliction of emotional distress’ assault’ battery; pain and suffering; punitive
or exemplary damages; violations of the Equal Pay Act, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Age Discrimination
Employment Act of 1967 (“ADEA”), the Americans with Disabilities Act of 1991,
the Employee Retirement Income Security Act, the Older Workers Benefit
Protection Act of 1990, the Sarbanes-Oxley Act of 2002, the Worker Adjustment
and Retraining Notification Act of 1989, the Family and Medical Leave Act of
1993, the New York State and New York City anti-discrimination laws, including
all amendments to any of the aforementioned acts; and violations of any other
federal, state, or municipal fair employment statutes or laws, including,
without limitation, violations of any other law, rule, regulation or ordinance
pertaining to employment, wages, compensation, hours worked, or any other
matters related in any way to your employment with the Company and its
affiliates (and their respective predecessors) or the termination of that
employment. In addition, in consideration of the provisions of this Release, you
further agree to waive any and all rights under the laws of any jurisdiction in
the United States or any other country that limit a general

 

13



--------------------------------------------------------------------------------

release to those claims that are known or suspected to exist in your favor as of
the Effective Release Date (as defined below). You also understand you are
releasing any rights or claims concerning bonus(es) and any award(s) or grant(s)
under any incentive compensation plan or program, except as specifically set
forth in the Transition Agreement.

2. Surviving Claims: Notwithstanding anything herein to the contrary, this
Release shall not:

(a) release any Claims relating to the payments and benefits set forth in the
Transition Agreement;

(b) release any Claims arising after the date of this Release;

(c) limit or prohibit in any way your (or your beneficiaries’ or legal
representatives’) ability to bring an action to enforce the terms of this
Release;

(d) release the Company’s obligations to you as a past, present, or future
customer or client of the Company or its affiliates;

(e) release any claim for employee benefits under plans covered by the Employee
Retirement Income Security Act of 1974, as amended, or other vested benefits to
the extent that such claims may not lawfully be waived or for any payments or
benefits under any plans of the Company that have vested according to the terms
of those plans;

(f) release any claims for indemnification in accordance with applicable laws
and the corporate governance documents of the Company including any right to
contribution, in accordance with their terms as in effect from time to time or
pursuant to any applicable directors and officers insurance policy with respect
to any liability incurred by you as an officer or director of the Company or any
right you may have to obtain contribution as permitted by law in the event of
entry of judgment. The Claims that are not released pursuant to this Section 2
are collectively referred to as the “Surviving Claims.”

3. Additional Representations and Covenants. You represent and warrant that you
have not filed any civil action, suit, arbitration, administrative charge, or
legal proceeding against any Released Party nor have you assigned, pledged, or
hypothecated as of the Effective Release Date your claim to any person and no
other person has an interest in the claims that you are releasing. You also
agree that should any person or entity file or cause to be filed any civil
action, suit, arbitration, administrative charge or other legal proceeding
seeking equitable or monetary relief concerning any claim released by you
herein, you shall not seek or accept any personal relief from or as the result
of such civil action, suit, arbitration, administrative charge or other legal
proceeding.

4. Your Acknowledgements. You acknowledge and agree that you have read this
Release in its entirety and that, except for the Surviving Claims, this Release
is a general release of all known and unknown claims, including, without
limitation, to rights and claims arising under ADEA. You further acknowledge and
agree that:

(a) this Release does not release, waive or discharge any rights or claims that
may arise for actions or omissions after the date of this Release;

 

14



--------------------------------------------------------------------------------

(b) you are entering into this Release and releasing, waiving and discharging
rights or claims only in exchange for consideration which you are not already
entitled to receive;

(c) you have been advised, and are being advised by this Release, to consult
with an attorney before executing this Release, and you acknowledge that you
have consulted with counsel of your choice concerning the terms and conditions
of this Release;

(d) you have been advised, and are being advised by this Release, that you have
21 days within which to consider this Release; and

(e) you are aware that this Release shall become null and void if you revoke
your agreement to this Release within 7 days following the date of execution and
delivery of this Release. You may revoke this Release at any time during such
7-day period by delivering (or causing to be delivered) to the Company’s
Director of Human Resources a written notice of your revocation of this Release.
In the event that the 7th day following the date you sign this Release falls on
a Saturday, Sunday or legal holiday, you will have until 5:00 p.m. on the next
business day to deliver your written notice of revocation. You expressly
understand and agree that if you do not sign this Release, or if you revoke it
within this 7-day period, you are not entitled to, and will not receive, any of
the payments or benefits provided for under the Transition Agreement.

(f) this Release shall become effective and irrevocable on the 8th day following
the day on which you have signed it, unless you have revoked it as provided in
Paragraph 4(e) above (“Effective Release Date”).

 

15



--------------------------------------------------------------------------------

5. Additional Agreements. You acknowledge and represent that you have returned
or will return prior to the Effective Release Date, all Company-owned property,
including but not limited to, all documents and records, materials, policies,
procedures, forms and documents, identification cards, credit cards, telephone
cards, files, memoranda, keys and other equipment and/or supplies in your
possession, custody or control and all copies thereof, that you have retained no
such item in your possession, custody or control, and you understand that the
Company has relied upon your representation and that the return of such property
is an express condition of your Transition Agreement and this Release. You may
retain all benefits-related documents pertaining to you.

 

 

  Torry Berntsen  

 

16



--------------------------------------------------------------------------------

STATE OF    )    )ss.: COUNTY OF    )

On this         day of                    , before me personally came Torry
Berntsen to me known and known to me to be the person described in and who
executed the foregoing Release and s/he duly acknowledged to me that s/he
executed the same.

 

 

Notary Public

 

17



--------------------------------------------------------------------------------

Schedule

Torry Berntsen - Proposed Team Bonus Award: $2,500,000

 

18